Exhibit 10.1

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

Purpose

The purpose of the Management Short Term Incentive Plan (the Plan) is to reward
performance by focusing Fisher Communications key management employees on
setting high standards and achieving performance goals.

Administration of the Plan

The Compensation Committee of the Board of Directors of Fisher Communications
(the Committee) will approve final disposition of all matters pertaining to the
administration of the Plan. The Committee’s decisions affecting the construction
of the Plan will be final and binding on all parties.

The President and Chief Executive Officer (CEO) of Fisher Communications, on
behalf of the Committee, has the responsibility to administer the Plan. The CEO
will review goals for all plan participants. The Committee will review and
approve Company financial goals, individual goals and final performance results
and payouts.

Responsibilities for actions taken under the Plan and associated time frames
are:

 

Responsibilities

  

CEO

  

Participant

  

Finance and
Administration

  

Committee

Goal setting for upcoming year

(Company financial and individual)

   December 2009-January 2010    December 2009-January 2010   
October 2009-December 2009    Goal approval for upcoming year            
March 2010 Evaluation of performance results at the end of the Plan period   
January 2011-February 2011       January 2011-February 2011    Calculation of
payouts    March 2011       March 2011    Approval of payouts and performance
results for previous year             March 2011 Communication of payouts   
March 2011          Payouts to participants       By March 15, 2011      



--------------------------------------------------------------------------------

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

 

Plan Period

The plan period is defined as January 1, 2010 through December 31, 2010.

Plan Participants

Participants in the Plan will be corporate officers and other key management
employees approved by the Committee that are responsible for directing and
performing functions that have significant impact on Fisher Communications’
performance. At the current time they are:

 

  •  

President and Chief Executive Officer

 

  •  

Senior Vice President, Chief Financial Officer

 

  •  

Senior Vice President, Operations

 

  •  

Senior Vice President, General Counsel and Corporate Secretary

 

  •  

Vice President, Principal Accounting Officer

 

  •  

Vice President, Human Resources and Administration

 

  •  

Vice President, Business Development

Newly hired employees who are added as participants to the Plan during the year
may receive prorated incentive awards as recommended by the CEO and approved by
the Committee.

Plan Performance Measures and Weights

Performance measures are established before the end of the first quarter of the
Plan period.

Performance measures for all of the above employees will consist of 80% of the
incentive based on Company Financial Performance or Fisher’s Adjusted EBITDA
(which may be adjusted for certain circumstances by the Compensation Committee)
and 20% of the incentive based on the achievement of individual objectives.

Award payments for Adjusted EBITDA component will be based on the Payout as a
Percent of Target which corresponds to the EBITDA achievement as a percent of
target. The EBITDA payout will be calculated as follows: Payout as a percent of
target x participant’s target bonus percent x 80%.

The individual objectives component is based on a pool that also varies by the
EBITDA achievement. The minimum funding level for the pool is .8 x sum of
participants’ target bonus x 20%. The pool funding increases with levels of
EBITDA achievement such that the pool is funded at 90% of the target opportunity
at 90% EBITDA achievement and 100% at 100% EBITDA achievement. Above 100% EBITDA
achievement the pool increases 5% for every 1% increase in EBITDA achievement.
For example, if EBITDA achievement is 110% of target, the individual objectives
pool is 150%. If EBITDA achievement is 120% of target or higher, the individual
pool is 200% of the target pool. Individual awards will vary based on individual
performance. The sum of all individual awards will not exceed the total pool.



--------------------------------------------------------------------------------

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

 

Please refer to the Corporate Matrix for illustration of award potential for the
Adjusted EBITDA component of the incentive. Please refer to the Individual
Matrix for illustration of award potential for the individual objectives
component of the incentive.

Award Schedule

At the beginning of the Plan year, a performance/payout schedule will be
developed that specifies threshold, target, and maximum Company financial
performance levels and the corresponding percentage of the target award that
would be earned for each performance level. Additionally, individual objectives
are developed and approved by the CEO.

Target Incentive Awards

Target incentive awards are expressed as a percentage of base salary and vary by
position level and accountabilities.

Payment of Awards

A participant’s payout is calculated as follows:

 

  •  

Confirm target opportunity as % of base salary

 

  •  

Assess level of Company financial performance versus target performance

 

  •  

Assess level of individual objective performance versus target performance

 

  •  

Determine payout as a percent of target for Company financial and individual
performance results

Termination

Retirement or Disability — In the event of termination of employment through
retirement or as a result of total disability as defined in Fisher Broadcasting
benefit plans, the award will be prorated for the number of months of the year
completed prior to termination. Retirement is defined as termination of
employment on or after age 65. The award is contingent upon actual performance
against goals during the months served. The award will be paid out at the normal
payout date or earlier, at the discretion of the Committee.

Death — If the participant dies, any unpaid awards will be paid to his or her
estate in one lump sum. The amount of the award will be prorated for the number
of months of the year completed prior to the participant’s death. The award is
contingent upon actual performance against goals during the months served. The
award will be paid out at the normal payout date or earlier, at the discretion
of the Committee.

Termination for Reasons Other Than Retirement, Disability or Death — In the
event of termination of employment for any other reason, the participant will
not be entitled to any incentive compensation for the Plan period subsequent to
termination, unless otherwise approved by the Committee.



--------------------------------------------------------------------------------

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

 

Amendment or Termination of the Plan — The Committee may terminate, amend or
modify this Plan at any time.

Other Considerations

Right of Assignment — No right or interest in the Plan is assignable or
transferable, or subject to any lien, directly, by operation of law, or
otherwise, including levy, garnishment, attachment, pledge, or bankruptcy.

Right of Employment — Participation under this Plan does not guarantee any right
to continued employment; management reserves the right to dismiss participants.
Participation in any one Plan period does not guarantee the participant the
right to participation in any subsequent Plan period.

Withholding for Taxes — Fisher Broadcasting has the right to deduct from all
awards under this Plan any taxes required by law to be withheld with respect to
such payments.



--------------------------------------------------------------------------------

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

 

Corporate Matrix

 

Corporate Performance

(EBITDA) as a % of

Target

  

Payout As a % of

Target

80%

   0%

81%

   1%

82%

   8%

83%

   10%

84%

   13%

85%

   15%

86%

   18%

87%

   23%

88%

   28%

89%

   33%

90%

   38%

91%

   43%

92%

   48%

93%

   53%

94%

   60%

95%

   68%

96%

   75%

97%

   83%

98%

   90%

99%

   98%

100%

   100%

101%

   105%

102%

   110%

103%

   115%

104%

   120%

105%

   125%

106%

   130%

107%

   135%

108%

   140%

109%

   145%

110%

   150%

111%

   155%

112%

   160%

113%

   165%

114%

   170%

115%

   175%

116%

   180%

117%

   185%

118%

   190%

119%

   195%

120%

   200%



--------------------------------------------------------------------------------

Fisher Communications, Inc. Management Short Term Incentive Plan -2010

 

 

 

Individual Matrix

 

Corporate Performance

(EBITDA) as a % of

Target

  

Pool Funding

as a % of Target
Pool

< 80.00%

   80%

80.00%

   80%

85.00%

   85%

90.00%

   90%

95.00%

   95%

100.00%

   100%

105.00%

   125%

110.00%

   150%

115.00%

   175%

120.00%

   200% Pool amount interpolated between levels show